Title: To George Washington from Colonel Josias Carvil Hall, 26 March 1778
From: Hall, Josias Carvil
To: Washington, George



Sir
Wilmington [Del.] 26th March 1778

I am sorry to be under the necessity of disingaging Your Excellency’s attention one moment from more important business. I have been so unfortunate as to become the Object of Genl Smallwoods resentment. I Flatter myself that if my conduct shall be thought of importance enough to merit a Court of Inquiry, the strictest will not be able to shew the least want of attention to the duty of my Station; or that any act of mine, even that for which I am Arrested, justly incurred the Generals pointed Censure.
If it shall be thought any thing to the purpose, I can very easily shew that 20 Horses might have been had of the Inhabitants of the Town, in the same time, by the same means. Whatever your Excellencys determination may be, I shall submit to it without repining, because I know it will be dictated by Candour and calculated for the benefit of the Service. If I should be under the necessity of retiring, Tho’ confined to a narrower sphere of Action, still a deep sense of duty, and a warm attachment to the Liberties of my Country, shall be my leading principle, and no personal injury shall ever induce me to forget the great obligations due to society. I have the Honour to be with the greatest respect Your Excellency’s very Humble Servt

Jo. Carvl Hall

